Citation Nr: 0203378	
Decision Date: 04/12/02    Archive Date: 04/18/02	

DOCKET NO.  01-09 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of a neck 
injury.  

2.  Entitlement to service connection for a lumbar spine 
disability.  

3.  Entitlement to service connection for residuals of a left 
ankle injury.  

4.  Entitlement to service connection for left heel spurs 
with plantar fasciitis.  

5.  Entitlement to service connection for right heel spurs 
with plantar fasciitis.  


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active service in the United States Marine 
Corps from July 1973 to October 1976.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO) which denied the veteran's claims 
of entitlement to service connection for several 
musculoskeletal disabilities as not well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000)  [codified as amended at 
38 U.S.C.A. § 5100 et seq. ].  The VCAA rendered obsolete the 
well groundedness standard which had been relied upon by the 
RO in deciding the veteran's claim.  

In March 2001, the RO provided the veteran with detailed 
information regarding the impact of the VCAA on his claim and 
what specific information was required to support the claim.  
In a July 2001 rating decision, the RO   adjudicated the 
claim under the new law.  The RO informed the veteran of the 
decision and what actions were available to the veteran in a 
letter of July 2001 accompanying the rating decision.  The RO 
provided further information regarding processing of the 
claim in August 2001.  An October 2001 rating decision 
confirmed the prior denials, and the veteran was furnished a 
Statement of the Case and a letter with further explanation 
of his options that month.  The veteran's substantive appeal 
was received in November 2001.  

In January 2002, the veteran was apprised that the claim was 
being forwarded to the Board.  The veteran's accredited 
representative provided a written brief to the Board in 
February 2002.  

Other issues

The veteran's original claim received in August 1999 included 
claims for service connection for hearing loss and tinnitus, 
which also were denied by the RO.  However, by rating 
decision in October 2001, the RO granted service connection 
for hearing loss and tinnitus.  In the Board's knowledge, the 
veteran has not disagreed with the assigned disability 
ratings or the effective date of service connection.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
the claim concerning the compensation level assigned for the 
disability].  Accordingly, no action on the part of the Board 
is required.  


FINDINGS OF FACT

1.  The competent medical evidence of record does not show 
that the veteran currently has residuals of a neck injury.  

2.  The preponderance of the competent and probative evidence 
of record does not establish a relationship between currently 
diagnosed lumbar spine disability, including degenerative 
spine disease initially shown years post service, and the 
veteran's service or any incident thereof.  

3.  The competent and probative evidence of record does not 
show that the veteran has residuals of a left ankle injury 
which may be related to service.  

4.  The preponderance of the competent and probative evidence 
of record does not establish a relationship between left heel 
spurs with plantar fasciitis and the veteran's service or any 
incident thereof.  

5.  The preponderance of the competent and probative evidence 
of record does not establish a relationship between right 
heel spurs with plantar fasciitis and the veteran's service 
or any incident thereof.  


CONCLUSIONS OF LAW

1.  Residuals of a neck injury were not incurred in or 
aggravated by the veteran's military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).  

2.  A lumbar spine disability was not incurred in or 
aggravated by the veteran's military service, and may not be 
so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2001).  

3.  Residuals of a left ankle injury were not incurred in or 
aggravated by the veteran's military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).  

4.  Left heel spurs with plantar fasciitis were not incurred 
in or aggravated by the veteran's military service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).  

5.  Right heel spurs with plantar fasciitis were not incurred 
in or aggravated by the veteran's military service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§§  3.303 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
residuals of a neck injury, a lumbar spine disability, 
residuals of a left ankle injury, left heel spurs with 
plantar fasciitis and right heel spurs with plantar 
fasciitis.  In essence, he contends that he incurred these 
musculoskeletal disabilities while on active duty from 1973 
to 1976.

In the interest of clarity, the Board will initially review 
the applicable law and regulations, briefly describe a common 
factual background which pertains to all issues and then 
proceed to analyze the issues.  

Relevant Law and Regulations

Service connection

In general, the applicable law and regulations provide that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  Service connection 
may also be granted for a disease first diagnosed after 
discharge when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.307, 3.309 (2001).  

That a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  In the absence of a diagnosed disability, service 
connection cannot be granted.  See, e.g., Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998).  

Congenital or developmental defects are not diseases or 
injuries for the purposes of service connection.  38 C.F.R. 
§§ 3.303(c), 4.9 (2001).  See Winn v. Brown, 8 Vet. App. 510, 
516 (1996), and cases cited therein.  

The VA Office of General Counsel has distinguished between 
congenital or developmental defects, for which service 
connection is precluded by regulation, and congenital or 
hereditary diseases, for which service connection may be 
granted, if initially manifested in or aggravated by service.  
VAOPGCPREC 82-90; VAOPGCPREC 67-90.  Defects are defined as 
"structural or inherent abnormalities or conditions which are 
more or less stationary in nature."  VAOPGCPREC 82-90.  

Standard of review

Once the evidence has been assembled, the Board has the duty 
to assess the credibility and weight to be given to the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein.  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
veterans Claims (the Court) stated that a claimant need only 
demonstrate that there is an approximate balance of positive 
and negative evidence in order to prevail.  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.  

Factual Background

The service medical records reflect that the veteran 
complained of trauma to the head and arms from a car accident 
in November 1975.  On examination there was a complaint of 
slight pain in the left lateral neck.  The impression was: 
neck 
strain - minimal whiplash.  

In February 1976, the veteran reported landing on the lateral 
side of his left ankle playing basketball.  X-rays were 
negative.  The impression was severe muscle strain of the 
left ankle.  By March 1976, the veteran reported that his 
ankle felt "perfect".  

In August 1976, the veteran complained of a stiff neck of one 
week's duration with pain on turning his neck to the right.  
He claimed no history of trauma.  The impression was 
questionable pinched nerve.  

The veteran had no pertinent follow-up complaints during the 
remainder of service.  There were no pertinent complaints, 
defects or diagnoses recorded in the report of the veteran's 
separation medical examination.  

There are no pertinent medical records covering over twenty 
years thereafter.  During that time, the veteran served in 
the Army National Guard.  The report of a quadrennial 
physical examination for the Army National Guard in March 
1992 reflects that the veteran's spine, lower extremities and 
feet were normal.  The only defect noted in the examination 
report was hearing loss, and the veteran was deemed qualified 
for retention in the National Guard.  

On the veteran's original claim for VA benefits for the 
disabilities at issue here, which was received in August 
1999, the only-post service medical treatment he reported 
receiving was for hearing loss.  He listed two individuals 
who had knowledge regarding his claim.  In July and August 
1999, these individuals provided statements reflecting that 
they had known the veteran for 10 and 18 years respectively 
and that they had participated in numerous field training 
exercises and annual training camps.  It was noted that the 
veteran spent many hours as a crewman or chief of one of the 
artillery guns in the battery.  The only disability reported 
by these individuals was the veteran's hearing loss.  

The veteran was physically examined at a VA outpatient clinic 
in February 2000.  He complained of having problems with the 
heels of both feet since service.  Reportedly, his ankles 
hurt all the time.  There was an impression of calcaneal 
spurs with plantar fasciitis.  The examination report was 
otherwise pertinently negative; the examiner reported that 
the veteran's neck was supple and that his spine was 
nontender.    

On VA spine examination in September 2001, the veteran, then 
age 46, had no neck complaints.  He complained of a two to 
three year history of chronic low back pain, distributed in a 
short bar across the mid low back without radiation to the 
extremities.  Reportedly, the back pain was aggravated by 
bending, sitting and standing, but not by coughing or 
sneezing.  X-rays of the lumbosacral spine in September 2000 
revealed first-degree spondylolisthesis of L6 on S1, and 
probable degenerative disc disease at T12 - L1.  

The examiner noted that review of the claims file and service 
medical records showed no reported back injuries or 
complaints.  The examiner further stated that X-ray 
examination of the lumbar spine revealed normal variation of 
lumbar type vertebra with Grade I spondylolisthesis of L6 on 
S1.  There were mild degenerative changes at the T12 - L1 
level suggestive of degenerating lumbar disc at that level.  
The examiner's impression was degenerative changes of the 
lumbar spine without evidence of radiculopathy and no records 
of military related back injuries.  

In connection with an examination of the veteran's feet in 
September 2001, the examiner reviewed the service medical 
records, noting that the veteran reported twisting the left 
ankle in February 1976.  The examiner further noted that 
ankle X-rays were negative at that time; conservative 
treatment was provided; and on a follow-up examination in 
March 1976 the veteran reported then that his ankle felt 
perfect.  The veteran also claimed an ankle injury with 
inversion of the left ankle in 1995.  

On examination, the veteran reported a history of bilateral 
heel pain, most noticeable in the past 2-3 years, localized 
over the heels and particularly sharp on initial weight 
bearing, which improved after a few minutes of movement and 
then recurred later in the day with prolonged standing.  

X-rays of the ankles and feet revealed minimal degenerative 
changes in the distal right tibia and tibiotalar joint and 
plantar calcaneal spurs bilaterally.  Physical examination 
revealed full range of motion of the ankles with significant 
inversion laxity in both.  There was no tenderness to 
palpation about the ankles.  There was significant tenderness 
to palpation over the plantar ligament insertion on the 
calcaneus, bilaterally.    

The VA examiner's impressions were chronic bilateral ankle 
instability, which appeared to the examiner to be congenital, 
since there was no reported injury to the right ankle, which 
was worse than the [reportedly injured] left ankle; and 
bilateral plantar fasciitis with no service medical records 
indicating etiology of plantar fasciitis.  

Analysis

Initial Matter- VA's duty to notify/assist

As noted in the Introduction, the VCAA became effective on 
November 9, 2000.  The VCAA included an enhanced duty on the 
part of VA to notify claimants as to the information and 
evidence necessary to substantiate claims for VA benefits.  
The VCAA also redefined the obligations of VA with respect to 
its duty to assist claimants in the development of their 
claims.  Regulations implementing the VCAA have been enacted.  
See 66 Fed. Reg. 45,620 (August 29, 2001) [codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for the reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations.  

(i.)  Notification

As noted above, the VCAA requires VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence not previously 
provided to VA that is necessary to substantiate the claims.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103 (West Supp. 
2001).  

As has been detailed in the Introduction, the veteran has 
been notified of the pertinent law and of what evidence is 
needed to warrant a favorable decision on a number of 
occasions over the years.  In particular, the veteran 
received a very detailed letter from the RO in March 2001 
which specifically provided the notice required by the VCAA.  
The veteran also received a comprehensive Statement of the 
Case in October 2001.  The Board concludes, based on the 
procedural history detailed in the Introduction section, that 
the provisions of the VCAA pertaining to notification of the 
veteran have been specifically and fully complied with.  


(ii.)  Duty to assist

With respect to VA's statutory duty to assist the veteran on 
the development of his claim, the veteran has been given 
ample opportunity to present evidence and argument in support 
of his claim, and he has in fact done so.  On the basis of 
review of the claims folder, there is no indication that the 
veteran has further evidence or argument to submit.  The 
veteran and his representative have not pointed to any 
additional pertinent evidence which has not been obtained, 
and the Board is not aware of any such evidence.

The VCAA provides that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the evidence of record (lay or medical) 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West Supp. 
2001); 38 C.F.R. § 3.159 (2001).  

As has been described in the factual background section 
above, the veteran has been afforded thorough physical 
examinations, including X-rays.  

Written arguments of the veteran's representative in February 
2002 include the contention that VA has not examined the 
veteran's neck and no X-rays have been made.  The Board 
observes, however, that included as one of the September 2001 
orthopedic examinations by VA was a spine examination, to 
specifically include examination of the veteran's cervical, 
thoracic and lumbar spine.  The examination report does not 
indicate that the veteran complained of any neck problems; 
rather, the veteran's complaints were limited to his lumbar 
spine.  A neck disorder was not diagnosed.  It follows that 
there was no medical reason to take X-rays of the cervical 
spine, and the Board will not and cannot second guess the 
examining physician.  See 38 C.F.R. § 20.101(b) (2001).  As 
discussed below, there is no evidence of any neck disability.  
The Board does not believe that another examination of the 
veteran's neck is warranted under the circumstances here 
presented.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992) [holding that VA has no duty to conduct "a 'fishing 
expedition' to determine if there might be some unspecified 
information which could possibly support a claim].    

In summary, the Board believes that all actions required by 
the VCAA have been undertaken and completed, and the veteran 
does not appear to contend otherwise.  Accordingly, the Board 
will proceed to a decision on the merits.  

Discussion

The primary contention advanced is that the veteran has the 
disabilities at issue here because of events occurring during 
his performance of active service from July 1973 to 
October 1976.  The Board is aware that the veteran had 
service in the Army National Guard thereafter, and in fact 
medical records pertaining to such service are on file and 
have been referenced above.  Those records shed no light on 
the veteran's claim, aside from indicating that none of the 
claimed disabilities was identified during his National Guard 
service.  The veteran does not appear to claim that any of 
the claimed disabilities stem from his post-active duty 
National Guard service.   

1.  Entitlement to service connection for residuals of a neck 
injury.

As noted above, service connection may not be granted unless 
a current disability exists.  See, e.g., Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998).  

The veteran's service medical records include two isolated 
reports of neck symptoms which evidently resolved without 
residuals.  This observation is made on the basis of the 
service medical record evidence and the absence of subsequent 
objective support that any chronic neck residuals 
subsequently exist.  

A chronic neck disorder was not manifested during service or 
when the veteran had his quadrennial examination for the Army 
National Guard in March 1992.  Further, he had no neck 
complaints on the VA cervical spine examination in September 
2001, and no neck disorder was diagnosed then.  There is no 
evidence of any diagnosed neck disability of record, and 
indeed the veteran does not specifically refer to any current 
neck complaints.  Even assuming that the veteran's neck 
bothered him in the past or currently bothers him, a medical 
diagnosis is required.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999) [service connection may not be granted for a 
diagnosis of a disability by history or for symptoms 
unaccompanied by a current diagnosis].  To the extent that 
the veteran contends that he currently has a neck disability, 
it is now well-established that as a lay person without 
medical training the veteran is not competent to provide 
probative evidence on medical matters such as diagnosis and 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  

In short, the credible and probative evidence of record 
reflects that the veteran does not have residuals of a neck 
injury.  Inasmuch as the objective evidence does not reflect 
that the claimed disability currently exists, service 
connection may not be granted.  See, e.g., Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  A preponderance of 
the evidence is against the veteran's claim of entitlement to 
service connection for residuals of a neck injury, and the 
benefit sought on appeal is accordingly denied.  

2.  Entitlement to service connection for a lumbar spine 
disability.

The service medical records, including the report of the 
separation medical examination, are negative for complaints 
or findings of a lumbar spine disability.  The spine was also 
normal on examination for the Army National Guard in March 
1992.  There is no post service medical evidence of treatment 
for a lumbar spine disability between 1976 and 2001.

Although degenerative changes of the lumbar spine were shown 
on VA examination in September 2001, the examiner indicated 
that there were no records of military related back injuries.  
Further, no clinician has related the current degenerative 
changes of the lumbar spine to the veteran's military 
service.  

In short, although a currently diagnosed lumbar spine 
disability does exist, there is no evidence which serves to 
connect such disability to the veteran's service over a 
quarter of a century ago.  Indeed, not only is there no 
medical nexus opinion of record, but a VA physician ahas 
specifically discounted the veteran's service as a factor in 
the recent development of lumbar spine arthritis.  To the 
extent that the veteran himself is attempting to provide such 
a nexus, as noted above he is not competent to render such 
medical opinions.  See Espiritu, supra; see also 38 C.F.R. 
§ 3.159 (2001).

The Board observes in passing that not only is there no 
evidence of degenerative spine disease during service, there 
is no evidence of degenerative spine disease within the one 
year presumptive period after service.  Accordingly, it is 
clear that, although the veteran currently has degenerative 
spine disease, service connection may not be granted on a 
presumptive basis.  See 38 C.F.R. § 3.307, 3.309 (2001).

In sum, there is no basis for a grant of service connection 
for a lumbar spine disability based on the applicable law and 
regulations cited herein.

3.  Entitlement to service connection for residuals of a left 
ankle injury.

The pertinent medical records have been set out above.  
Briefly, veteran sustained a muscle strain of the left ankle 
playing basketball in service.  X-rays were negative, and by 
the following month, the veteran described the ankle as 
feeling "perfect".  The post-service evidence, including the 
report of physical examination for the Army National Guard in 
March 1992, is negative for any ankle disability for decades 
after service.  The veteran reported having arthritis of the 
ankle in February 2000.  X-rays of the ankles and feet in 
September 2001 revealed minimal degenerative changes in the 
distal right tibia and tibiotalar joint on the right.  
Chronic bilateral ankle instability was diagnosed.  The 
examiner stated that the demonstrated chronic bilateral ankle 
instability was congenital.  

As noted above, a congenital defect may not be the basis for 
a grant of service connection.  See 38 C.F.R. §§ 3.303(c), 
4.9 (2001).  A claim of entitlement to service connection 
lacks legal merit and must be denied on that basis.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

In short, the service medical records reflect acute left 
ankle symptoms which resolved.  No clinician has attributed 
any current ankle disability which might properly be the 
basis for a grant of service connection (i.e. a defect not 
congenital in nature) to the veteran's active service decades 
earlier.  

In summary, a preponderance of the evidence is against the 
veteran's claim, and the benefit sought on appeal is denied.  

4.  Entitlement to service connection for left heel spurs 
with plantar fasciitis.

5.  Entitlement to service connection for right heel spurs 
with plantar fasciitis.

The veteran had no complaints of heel spurs and no heel 
disability was manifested during service, on the separation 
medical examination, or for years thereafter.  Heel spurs 
were not shown present on the veteran's physical examination 
for the Army National Guard in March 1992.  

Heel spurs were initially reported in February 2000.  
Bilateral plantar fasciitis and bilateral calcaneal spurs 
were diagnosed on VA examination in September 2001.  These 
findings were specifically noted by the examiner to be "with 
no service medical records indicating an etiology".  [This 
comment is worded in a somewhat unclear manner.  However, 
since the examiner indicated elsewhere in the examination 
report that the veteran's VA claims folder was present, the 
Board concludes that the meaning of this comment was that 
there was nothing in the record to connect the diagnosed 
bilateral plantar fasciitis to the veteran's service.]  No 
clinician has related the heel spurs or plantar fasciitis 
initially demonstrated in 2000 and 2001 to the veteran's 
active service.  

Thus, although there is currently diagnosed bilateral foot 
disability, there is no objective evidence indicating that 
such is of service origin.  In fact, VA's examiner who 
reviewed the veteran's claims folder indicated that no 
current foot disability originated in service.  

In summary, after a careful review of the record and for the 
reasons provided, the Board concludes that the veteran's 
claims for service connection for bilateral foot disabilities 
are denied because the preponderance of the evidence is 
against the claims.  


ORDER

Entitlement to service connection for residuals of a neck 
injury is denied.  

Entitlement to service connection for a lumbar spine 
disability is denied.  

Entitlement to service connection for residuals of a left 
ankle injury is denied.  

Entitlement to service connection for left heel spurs with 
plantar fasciitis is denied.  

Entitlement to service connection for right heel spurs with 
plantar fasciitis is denied.  



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

